Citation Nr: 1041621	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to February 
2007.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The Board notes that the Veteran's notice of disagreement 
included claims for entitlement to an increased rating for PTSD 
and conjunctivitis.  However, as was noted in the informal 
hearing presentation provided by the Veteran's representative, 
the RO increased the Veteran's rating for PTSD from a 10 percent 
rating to a 30 percent rating and the Veteran's noncompensable 
rating for conjunctivitis to a 10 percent rating in the March 
2008 decision review officer (DRO) decision.  This was a full 
grant per the amount requested in the Veteran's August 2007 
notice of disagreement.  As such, the Veteran withdrew the claims 
of entitlement to an increased rating for PTSD and 
conjunctivitis.  Subsequently, the Board granted service 
connection for tinnitus in the March 2010 Board decision and the 
Veteran was assigned a 10 percent disability rating in the April 
2010 rating decision.  

The Board notes that the issue of entitlement to service 
connection for bilateral hearing loss was remanded by the Board 
in March 2010 for further evidentiary development.  As will be 
further explained below, this development having been achieved, 
the issue is now ready for appellate review.


FINDING OF FACT

The competent evidence fails to demonstrate that the Veteran has 
bilateral hearing loss that is related to his active duty 
service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active duty 
service and service incurrence may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letter dated in February 2007, fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claims 
decided herein.  This letter also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The February 2007 letter provided 
this notice to the Veteran.

The Board further observes that the February 2007 letter was sent 
to the Veteran prior to the June 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the February 2007 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records and VA treatment records are associated with 
the claims folder.

In March 2010, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issue was previously remanded in order for the RO to afford the 
Veteran with an audiological examination to include an 
etiological opinion.  The requested examination having been 
afforded, the issue now returns to the Board for appellate 
review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in- service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  A VA opinion with respect 
to the issue on appeal was obtained in a June 2010 compensation 
and pension examination (C&P). 38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the service and VA medical 
records in the Veteran's claims file. The examiner considers all 
of the pertinent evidence of record including the statements of 
the Veteran, and provides a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) 
(2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its March 2010 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a 
general matter, service connection for a disability on the basis 
of the merits of such a claim requires (1) the existence of a 
current disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.  However, 
as will be further explained below, hearing loss is not shown 
within one year of service discharge.  Therefore, presumptive 
service connection is not warranted.

Service connection is generally warranted only if there is 
competent evidence of a causal relationship between any present 
disability and service.  See Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board 
acknowledges that lay evidence may be sufficient to establish a 
causal relationship between a current disability and service.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Additionally, lay persons can 
provide an eye-witness account of a Veteran's visible symptoms.  
See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of a disease 
may form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).  In weighing 
lay evidence, the Board must render a finding with regard to both 
competency and credibility.  See Coburn v. Nicholson,  19 Vet. 
App. 427, 433 (2006).  Competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

The Veteran contends that he suffered acoustic trauma during his 
military service that he claims has caused bilateral hearing 
loss.  He specifically contends that he was exposed to loud 
noises caused by incoming RPG and mortar rounds at a Forward 
Operating Base while on active duty in Iraq.  The Veteran's DD-
214 notes that his military occupational specialty was food 
service operation.  Specifically the Veteran worked as a cook.

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2009).  The United States Court of Appeals for 
Veterans Claims, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a medical 
relationship between a Veteran's in-service exposure to loud 
noise and a current hearing loss disability.

In this regard, the medical evidence of record reveals that there 
is not a current diagnosis of a hearing disability.  According to 
the June 2010 VA audiological examination, the Veteran has normal 
hearing bilaterally as indicated by the fact that the Veteran's 
auditory thresholds do not exceed 25dB in either ear at any 
frequency.  Additionally, the Board notes that the Veteran 
exhibited speech recognition scores of 96 percent bilaterally.  
Thus the Board concludes that the Veteran does not have a current 
disability according to the definition of impaired hearing under 
38 C.F.R. § 3.385 (2010).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In addition, the Board notes that both the December 2002 
enlistment examination and the December 2006 separation 
examination list the Veteran's hearing as normal.  As such there 
is no indication that the Veteran suffered from hearing loss 
during active duty service.  The Board further observes that the 
June 2010 VA examiner opined that the Veteran's hearing loss is 
not at least as likely as not related to his military service.  
In consideration of the examiner's opinion, as well as the lack 
of in-service hearing loss, and a current diagnosis, the Board 
finds that the Veteran does not have hearing loss that is related 
to his active duty service.  

Finally, the Board acknowledges that the Veteran is competent to 
report his symptoms of hearing loss, and the Board accepts that 
he was exposed to noise during service.  As a layman, however, 
his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  The Board notes that while the Veteran asserts that he 
currently has hearing loss that has been present since service, 
the lack of contemporaneous evidence in that regard diminishes 
the reliability of the statements.

In this case, the Board has accorded more probative value to the 
June 2010 VA examiner's opinion.  The examiner reviewed the 
claims file and provided a rationale for the opinion based on 
objective findings and reliable principles.  In addition, the 
opinion is consistent with the contemporaneous evidence.

In summary, the competent and probative evidence establishes no 
current hearing loss disability, normal hearing at separation, no 
hearing loss disability within the initial post service year, and 
a competent and probative opinion that the evidence does not 
provide a basis upon which to link any hearing loss disability to 
service.

Therefore, while the Board acknowledges that the Veteran is 
competent to attest to having difficulty hearing, as he has not 
met the criteria for hearing loss as determined by 38 C.F.R § 
3.385, there is no indication of hearing loss during service, and 
there is a negative nexus opinion, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for bilateral hearing loss.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


